Fourth Court of Appeals
                               San Antonio, Texas
                                      April 22, 2019

                                   No. 04-19-00190-CR

                                    Joshua MOLINA,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 175th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CR0078
                    Honorable Catherine Torres-Stahl, Judge Presiding


                                     ORDER
       The Appellant’s Motion to Extend Time to Show Cause as to Why the Instant Appeal
Should be Construed to be “Timely,” is hereby GRANTED. Time is extended to May 1, 2018.




                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of April, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court